 VACUUM COOLING COMPANY611Supreme Courtexpressly rejected this approach in theFainblatt case."Apparentlythemajoritymust believe that because Hilldoes not own the fruit processed by his employees, a dis-ruption in his operations resulting from a strike of his em-ployees,would haveonly an indirect effect on interstatecommerce, but that if Hill did own thefruit,such inter-ferencewould have a direct effect on interstate commerce.Ifail tosee how the accident of who has title to the fruitchanges the nature of the effect on interstate commerce ofa strike byHill employees.The resultinginterference withthemovement in commerceof the fruit whichHill contractedto process and load on railroad carswould beprecisely thesame regardless of who ownedthe fruit. The fact that thehandlingof the fruitisa part of the services required ofHillunder his oral contractwithMcCormack,does notthereby lessen the effect of a strikeby Hill's employees,on the movement of the fruit in interstate commerce.Accordingly,Ibelieve that reason and logic as well aspast decisions12require that the Board find that inasmuchas Hill is engaged in handling goods destined for out-of-Stateshipment whichhave a value of $25,000 and more a year,his activities affect commerce within the meaning ofthe Act,and that it would effectuate the policiesof the Actto assertjurisdictionover Hill.11306 U.S. 601(1939).See my dissent in Brooks Wood Products,107 NLRB 237.12 Tule River Cooperative Gin, Inc., 102 NLRB 1523. Cf. National Gas Company, 99 NLRB23, Stanislaus Implement&Hardware Company Ltd.,91 NLRB 618.VACUUM COOLING COMPANYandBOXMAKERS UNION LO-CAL NO. 2721, UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL, and INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, LOCAL UNIONNO. 898, AFL,PetitionerVACUUM COOLING COMPANY and UNITED FRESH FRUITAND VEGETABLE WORKERS, LOCAL INDUSTRIAL UNIONNO. 78, C.I.O., Petitioner. Cases Nos. 21-RC-2939, 21-RC-2969, and 21-RC-2979. December 29, 1953DECISION AND ORDEROn June 26,1953,the Board issued a Decision and DirectionofElection in these proceedings, directing an election in asingle unit embracing all operating locations of the Employer.'1105 NLRB 794.107 NLRB No. 136. 61ZDECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter,on July 23,1953, the Board setaside that Decisionand remanded the case for further hearing with respect to theappropriate unit. Such further hearing was held on August 13,1953, before Ernest L. Heimann,hearing officer.'The rul-ings of the hearing officers made at the two hearings hereinare free from prejudicial error and are hereby affirmed.Upon the entire record in these cases,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.Boxmakers Union Local No. 2721, United Brotherhoodof Carpenters and Joiners of America,AFL, and InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Local Union No. 898,AFL, herein jointlycalled the AFL, and United Fresh Fruit and Vegetable Workers,Local Industrial Union No. 78,CIO, herein called the CIO,are labor organizations claiming to represent employees ofthe Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act,for the following reasons:The Employer packages produce,principally lettuce, andmanufactures some of the boxes used inits packing operations,at 10 or 11 separate locations dispersed throughout Californiaand Arizona.The CIO filed 2 petitions,1for employees atYuma, Arizona,in a single unit, and the other for those atEl Centro and Holtville,California,in a separate 2-locationunit.The AFL filed 1 petition covering employees only attheEmployer'ssingle location at El Centro,California.The AFL changed its unit position at the hearings,and nowcontends that the sole appropriate unit is one embracingemployees at all the Employer's various locations.TheEmployer contends that none of the units petitioned for isappropriate;itagrees with the AFL'sassertion made at thehearing that only an all-inclusive unit is appropriate.All the Employer's local operations are seasonal,dependingupon harvest periods. Some locations operate simultaneously,and most of them have seasons which overlap those at otherlocations.During the year ending March 1953, only eight of thelocations had been in use.When work at one place ceases,most of the machine equipment- -including boilers and con-veyors--ismoved to another location;also, the supervisorystaff and a substantial number of production employees moveon with the machinery.Some of the employee complement ateach location is purely local and returns only from season toseason. In addition to this employment movement followingthe harvest seasons,there is some transfer of employeesamong the locations from day to day as the varying loads2The original hearing was held on February 19, March 12,and March 27, 1953, beforeH. C. Bumgarner,hearing officer. VACUUM COOLING COMPANY613shift among the several locations that are being operated atthe same time. Overall employment averages approximately125 employees, although the total is at times well below thisfigure.A general manager of operations oversees the work at allthe plants. Each plant has its own superintendebut only thegeneralmanager of operations is empowered to determinewages and hours at all the plants, and he is also the onlyperson in charge of labor relations generally. Conditions ofemployment are virtually identical at all locations, and allemployees work generally the same hours, are paid on thesame basis, and progress along the same lines of promotion.TheCIO has represented employees at several of theEmployer's locations for a number of years. Its first contractwith the Employer was executed in 1950, with only 3 locationsoperating,and 1 of them has been discontinued. In 1951,following a consent election, the CIO was certified as thebargaining representative of employees at Salinas and Watson-ville,and in 1952 it was certified, also following a consentelection, as the representative of employees at Santa Maria.The Employer has been expanding its operations in recentyears; some operations have been abandoned and replaced bynew ones. At the reopened hearing a single supplementalagreement, dated June 13, 1953, and covering 7 locations, wasintroduced into evidence.3Although it opposes an overall unit, the CIO offered noevidence to support its assertion that despite the highlyintegrated and amorphous character of the Employer's opera-tions, units limited to 1 or 2 locations are nevertheless ap-propriate.4 The similarity of work at all locations, their cen-tralized control, and the interchange and transfer of employeesamong them clearly show that only a unit embracing all theEmployer's locations is appropriate here. Although the CIO hasrepresented employees at several of the locations, many of theEmployer's operations first started during the past year.Furthermore, the shift of locations and the expansion of opera-tionsmake the short-lived bargaining on a more limited basisof little significance to a present unit determination. On theentire record, we find that the 2 limited units proposed by theCIO and the limited one reflected in the AFL's petition, areinappropriate for collective-bargaining purposes, and we shalltherefore dismiss all 3 petitions.The hearing officer at the reopened hearing referred to theBoard a motion by the AFL to amend its petition to requestan overall companywide unit. Before directing an election, the3 In view of our disposition of the petitions herein, we find it unnecessary to consider theeffect of the certifications or contracts as bars to an election or elections4At theoriginalhearing, the record did not indicate any serious disagreement with asingleoverall unit by the CIO. At the reopened hearing, however, the CIO unequivocallyobjected to an overall unit. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard must be administratively satisfied that the petitioningunion has a sufficient representative interest among theemployees in question.'As the AFL, the onlyunion seekingan overall unit, has failed to make the necessary showing ofinterest in such a unit,we find it unnecessary to pass upon themotion to amend its petition because in any event we woulddismiss it.[The Board dismissed the petitions.]5Standard&Poor's Corporation,95 NLRB 248.THOMAS ELECTRONICS,INC.andINTERNATIONAL UNIONOF ELECTRICAL,RADIO AND MACHINE WORKERS, CIO,Petitioner.Case No. 2-RC-6124.December 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur A.Greenstein,hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed. 1Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.'4.The parties-are in general agreement that the appro-priate unit should consist of all production and maintenanceemployees at the Employer's Passaic, New Jersey, plant.They disagree,however, with respect to the placement oftruckdrivers.The Petitioner desires their inclusion, whiletWe find without merit the Employer's attack upon the Petitioner's showing of interest(StokelyFoods,Inc.,78 NLRB 842) and are satisfied that Petitioner had an adequate andproper showing.2 The Employer asserts that its current contract with Local 1846, International Brother-hood of Electrical Workers,AFL, the Intervenor herein,executed on August 21, 1953,constitutes a bar to this proceeding.On August 20,1953,the Petitioner by telegram demandedrecognition of the Employer for its production and maintenance employees, and on August21, 1953,filed the petition herein.As the Petitioner's notice to the Employer of its claim ofrepresentative status preceded the execution of the contract and was followed within 10 daysby the filing of a petition, we find that the contract does not bar a present determination ofrepresentatives.New Haven Pulp and Board Company,83 NLRB 268,and cases cited therein.In view of our finding that the contract does not constitute a bar, we find it unnecessary toconsider further contentions advanced by the Petitioner concerning the union-security clausecontained therein.107 NLRB No. 124.